Citation Nr: 1456632	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-43 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for a left leg disability, rated as 10 percent disabling.

4.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984, from May 1986 to March 1988, from August 1995 to February 1996, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In September 2014, the Veteran testified before the Board at a hearing held at the RO.  At the hearing, he submitted additional evidence with a waiver of regional office jurisdiction.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension had its onset in service or within one year following separation from service.

2.  The Veteran's left leg disability has resulted in pain, limitation of motion of the ankle, and mild to moderate arthritis of the ankle joint, with no medical evidence of instability, loss of muscle strength, functional loss on repetitive movement, or abnormal gait.  

3.  The Veteran's right knee disability has resulted in flexion limited at most to 110 degrees and full extension.  The probative and persuasive evidence is against a finding of instability or subluxation of the knee joint.


CONCLUSIONS OF LAW

1.  Hypertension is causally or etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating higher than 10 percent for a left leg disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5262 (2014).

3.  The criteria for a rating higher than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2005 letter.  The claims were then adjudicated in March 2006. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded two VA examinations in order to adjudicate his increased rating claims, most recently in March 2014.  Those examinations addressed whether an increased rating was warranted for his left ankle and right knee disability under the rating criteria, and are sufficient to decide the Veteran's claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1).

The Board finds that service connection is warranted for hypertension.  For one, the service treatment records dated during the Veteran's last period of active service demonstrate a diagnosis of high blood pressure.  Specifically, in February 2003 the Veteran was noted to have had high blood pressure on his previous physical examination.  At the time, his blood pressure was 140/90 .  Thus, there is evidence that the Veteran exhibited symptoms of hypertension, or the precursor to that diagnosis, in service.  Despite that there is no diagnosis of hypertension in service, there is a diagnosis of hypertension within one year following service separation.  The VA treatment records reflect that in March 2005, the Veteran was instructed to begin taking hypertension medication.  At the time, his blood pressure was 166/109.  The post-service treatment records demonstrate an ongoing diagnosis of hypertension during the appeal period.

In this case, the Board finds evidence of symptoms of hypertension in service, specifically a finding of a diastolic pressure of 90 or greater, and evidence of a diagnosis of hypertension within one year following service separation.  Thus, the Veteran's claim meets the presumptive criteria found under 38 C.F.R. § 3.307 and 3.309.  Additionally, there is a current diagnosis of hypertension.  Therefore, the Board finds that the elements of service connection have been met and service connection for hypertension is warranted.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the toes are considered a minor joint group and the knee is considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.


Left Leg Disability

In a March 200 rating decision, service connection was granted and an initial 10 percent rating assigned for residuals of a left fibula fracture under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, pertaining to impairment of the tibia and fibula. 

Under DC 5262, a 20 percent rating is warranted for a moderate knee or ankle disability and a 30 percent rating is warranted for a marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.

The Board finds that DC 5271 is also applicable, which pertains to limitation of motion of the ankle.  Under that code, a 20 percent rating is warranted when there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

Turning to the evidence of record, an August 2005 VA treatment record shows the assessment of "left ankle fracture, healed."

On June 2007 VA examination, the Veteran reported chronic pain in the lateral malleolus.  The pain was burning in nature.  For about 20 seconds a day he would experience an increase in pain at which time he could not bear weight on the ankle.  Physical examination showed that there was tenderness on palpation.  Dorsiflexion was to 20 degrees, or full, and plantar flexion was to 35 degrees out of 45 degrees with no tenderness.  There appeared to be painful sensation when brushing the left leg, but pinching the skin on the lower leg severely did not cause painful sensation.  Previous diagnostic testing had shown degeneration of the ankle. 

On March 2014 VA examination, the Veteran reported occasional pain.  Range of motion testing of the left ankle showed plantar flexion to 30 degrees without pain, and plantar dorsiflexion to 10 degrees without pain.  On repetitive testing, flexion was to 25 degrees and dorsiflexion was to 10 degrees.  There was no additional functional loss.  Muscle strength testing was normal.  There was no indication of instability of the joint.  Gait was normal.

An August 2014 private physician statement reflects that the Veteran had x-rays of the ankle showing mild to moderate osteoarthritis of the ankle. 

At his August 2014 hearing before the Board, the Veteran stated that he had instability and pain in the ankle.

In this case, the Board finds that an increased rating for a left leg disability is not warranted.  Although the Veteran was shown to have mild to moderate arthritis of the ankle in 2014, such on its own does not arise to a finding of a moderate leg disability.  Rather, the evidence as a whole shows no more than a mild disability.  On both VA examinations, the Veteran was shown to have a normal gait, and muscle strength and stability testing was normal.  The VA treatment records do not document ongoing treatment for ankle or leg symptoms other than a continuing diagnosis of a previous fracture to the left ankle.  The Veteran stated on 2014 VA examination that he had only occasional pain in the left leg.  He denied experiencing flare-ups of leg pain.  Therefore, despite an isolated finding of reduced flexion of the ankle on 2014 VA examination, the evidence does not otherwise suggest symptoms related to the fracture of the fibula that would result in a finding of a moderate knee or ankle disability.  The Veteran displayed flexion of the ankle reduced by 50 percent on 2014 VA examination, however, he was able to walk normally and no other abnormal symptoms or findings were noted.  He did not report any other symptoms related to his left leg disability.  There was no functional loss due to limitation of motion of the ankle joint.  Therefore, the Board finds that the evidence of record supports a finding of a mild knee or ankle disability only.  For the same reasons, the Board finds that a higher rating under DC 5271 is not warranted, as marked limitation of motion has not been demonstrated.

Moreover, the Board finds that the 10 percent rating already contemplates arthritis of the ankle despite whether the arthritis is mild or moderate in severity.  For, the functional impact of the Veteran's left leg/ankle disability has resulted in pain and slight or occasional flare-up.  Under the rating code that contemplates arthritis, DC 5010, a higher 20 percent rating is not warranted unless occasional incapacitating exacerbations are shown, and the evidence does not support such a finding.  Thus, a rating in excess of 10 percent is not warranted.

Right Knee Disability

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right knee disability has been rated as 10 percent disabling under DC 5257, which pertains to instability and subluxation of the knee joint.  DC 5260 and 5261, which pertain to limitation of flexion and extension of the leg, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2014). 

In considering the applicability of other DC, the Board finds that DC 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. 

Under DC 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on May 2007 VA examination, the Veteran reported that he had constant pain in his right knee that was worse with walking.  The pain was 10/10 when walking.  He could stand for 10 minutes before he had to sit down and rest.  Walking up stairs was painful from the first step.  Physical examination showed a normal right knee.  Flexion was to 110 degrees and extension was full.  There was no pain associated with range of motion.  There was "anterior/posterior or lateral instability but there was joint pain on instability testing." X-ray examination showed postoperative changes but intact joint spaces.  It was found that the Veteran had right knee degeneration.

VA treatment records reflect that in May 2010, the Veteran reported that he had seen his private orthopedic surgeon who had said that his right knee had looked good and that his arthritis was "rated #3."  No intervention was planned.  The records demonstrate a few complaints of right knee pain and decreased mobility, with no physical findings.

On March 2014 VA examination, physical examination of the knee showed flexion to 130 and extension to 0.  There was no objective evidence of painful motion.  There was no further limitation of motion on repetitive testing.  Muscle strength was 5/5.  There was no evidence of instability of the ligaments of the knee.  There was no indication of recurrent patellar subluxation or dislocation.  There was indication of arthritis on x-ray testing.  There was no additional functional loss on repetitive testing.

An August 2014 private physician statement reflects that the Veteran had x-rays of the knee showing mild to moderate osteoarthritis.  The Veteran reported that the right knee would catch.

At his September 2014 hearing before the Board, the Veteran stated that his right knee would give out two to three times per day.  He had daily pain and would use a cane when his pain was severe.

In this case, the Board finds that a separate rating is not warranted under DCs 5260 or 5261, as the Veteran does not experience limitation of motion to meet a compensable rating under these codes.

Next, the Board finds that a higher rating is not warranted under DC 5257, as instability of the knee has not been objectively demonstrated.  On 2014 VA examination there was no instability of the knee joint.  Moreover, the 2007 VA examination appears to be erroneously written, in that it appears that the examiner meant to state that there was no anterior/posterior or lateral instability.  Either way, the medical records do not otherwise show instability of the knee joint.  In that regard, although the Veteran reported giving way of the knee multiple times per day, a VA examination conducted just a few months before that statement, and a private record dated one month prior to that statement, showed no instability of the knee ligaments.  Thus, the Board finds that the Veteran's statements are less credible and less probative than the medical evidence as they are inconsistent with the medical evidence.  

Lastly, the Board finds that a higher or separate rating is not warranted under the under the rating code that contemplates arthritis as there is no objective evidence of painful motion; none was noted on either VA examination.  Thus, a separate 10 percent rating for painful motion associated with arthritis is not appropriate.  A higher 20 percent rating under DC 5003 or 5010 is not warranted unless occasional incapacitating exacerbations are shown, and the evidence does not support such a finding.  Thus, a rating in excess of 10 percent is not warranted.

Conclusion 

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating for a left leg disability and 10 percent disability rating for a right knee disability under the applicable orthopedic criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran reports pain on motion of the left leg and right knee, there is no evidence to suggest that the functional loss is the equivalent to flexion of the knee to less than 45 degrees flexion or 10 degrees extension, or of a moderate injury of the knee or ankle.  Evidence of pain is an important factor for consideration.  However, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings based upon additional pain or weakness on repetitive testing.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's right knee disability and left leg disability have not warranted a rating higher than 10 percent.

III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected right knee and left leg disabilities.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee and left leg disabilities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disabilities as they are contemplated by the applicable rating criteria, namely limitation of motion of the joint, stability of the joint, and functional loss of the joints.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at anytime during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is granted.

A rating in excess of 10 percent for a left leg disability is denied. 

A rating in excess of 10 percent for a right knee disability is denied.


REMAND


The Veteran has contends that he incurred a back disability while stationed in Iraq.

Service treatment records are negative for any indication of a lumbar spine disability or any reported symptoms related to the lumbar spine.  On July 2004 separation examination, the Veteran denied experiencing any back pain.  He denied experiencing any back pain on all proceeding physical examinations as well.

Post-service treatment records reflect that in December 2006, the Veteran reported having lower back pain since February 2005 with a gradual onset.  In August 2006, he stated that he had been experiencing low back pain since having surgery for his cervical spine disability.  MRI showed left paracentral disc protrusion.

Because the Veteran reported a gradual onset of back pain beginning within one year following separation from service, and the Veteran contends that his back pain began while stationed in Iraq, the Board finds that a VA examination should be obtained to determine the etiology of his lumbar spine disability.  Moreover, because the Veteran is also in receipt of service connection for a cervical spine disability, an opinion as to whether his cervical spine disability caused or aggravated his lumbar spine disability should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA evaluation to determine the etiology of the Veteran's lumbar spine disability.  The examiner should review the Veteran's claims file and note that review.  All opinions reached should include a thoroughly explained rationale.  

a)  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current lumbar spine disability was caused or aggravated by his service.

b)  Does the Veteran have a diagnosis of arthritis of the lumbar spine?  If so, is it at least as likely as not (within the realm of 50 percent probability or greater) that his arthritis began within one year following service separation in July 2004?

c)  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's cervical spine disability caused or aggravated (beyond the normal progression of the disease) the Veteran's lumbar spine disability.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


